Citation Nr: 0842463	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-41 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
irritable bowel syndrome.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of left leg injury.

3.  Entitlement to an evaluation in excess of 0 percent for 
residual scars from the left leg injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from September 1980 
to January 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to an evaluation in excess of 10 
percent for irritable bowel syndrome and an evaluation in 
excess of 30 percent for residuals of left leg injury.  Since 
the veteran is claiming entitlement to an increased 
evaluation for residuals of left injury, the Board considers 
the evaluation for the residual scars from the left injury as 
part of this claim.  Thus, the issues are as noted on the 
cover page.

The veteran also appealed claims for entitlement to an 
evaluation in excess of 10 percent for major depression and 
10 percent for migraines.  He indicated on his VA-Form 9 that 
his major depression should be rated as 50 percent disabling 
and his migraine headaches should be rated as 30 percent 
disabling.  In December 2005, the RO granted an increased 
rating of 50 percent for major depression and a 30 percent 
rating for migraines.  Both ratings are effective December 
27, 2004, the date of his claims.  As the veteran has 
indicated that he wanted the ratings that were assigned for 
the major depression and migraine headaches and has not 
lodged any further disagreement, there are no longer 
questions of law and fact to decide with respect to these 
claims.  Therefore, the increased rating claims for major 
depression and migraine headaches are no longer in appellate 
status.  See 38 U.S.C.A. §§ 511(a), 7104.



FINDINGS OF FACT

1.  The veteran's irritable bowel syndrome is manifested by 
watery stools six to eight times per day and pain during 
episodes of diarrhea.

2.  The veteran's residuals of left leg injury are manifested 
by complaints of weakness and instability in the leg, 
inability to move the toes, and electrodiagnostic evidence of 
mild to moderate left sensorimotor superficial peroneal 
neuropathy that is primarily axonal in nature.

3.  The residuals scars from the left leg injury cause marked 
limitation of motion in the left ankle.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation, but no higher, 
for the irritable bowel syndrome are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.7, 4.114, Diagnostic Codes 8873-7319 (2008).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of left leg injury are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.7, 4.71a, Diagnostic Codes 5299-5261, 4.124a, 
Diagnostic Code 8521 (2008).

3.  The criteria for an evaluation of 20 percent, but no 
higher, for residual scars from the left leg injury are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.321, 4.1-4.7, 4.118, Diagnostic Code 7805, 4.71a, 
Diagnostic Code 5271 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2005.  The notification substantially 
complied with some of the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  

While the notice letters included the general criteria for 
submitting evidence that the irritable bowel syndrome and 
residuals of left leg injury were worse, the letter did not 
notify the veteran of the general procedure for assigning 
disability ratings, that the veteran should submit or notify 
VA of evidence showing how his disabilities affect his 
employment and daily life, or the specific rating criteria 
for irritable bowel syndrome and the left leg disability.  
Thus, VA's duty to notify has not been satisfied with respect 
to VA's duty to notify him of the information and evidence 
necessary to substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id., Vazquez-Flores, 22 Vet. App. at 
48.  Specifically, the veteran has submitted statements 
regarding how his disabilities affect his daily life and 
employment on VA medical records.  His representative also 
submitted copies of the rating criteria used for the 
irritable bowel syndrome and left leg disability and offered 
detailed arguments for how the veteran met a higher rating 
under these criteria.  The representative is presumed to have 
basic knowledge of the applicable criteria for the veteran's 
claim and to have communicated this information to the 
claimant. See Overton v. Nicholson, 20 Vet. App. 427, 438- 
439.  These actions by the veteran and his representative 
indicate actual knowledge of the right to submit additional 
evidence and of the availability of additional process 
regarding both the rating criteria for irritable bowel 
syndrome and the left leg disability and how these 
disabilities affect the veteran's daily life and employment. 
 As both actual knowledge of the veteran's procedural rights 
and the evidence necessary to substantiate the claims has 
been demonstrated, and he has had a meaningful opportunity to 
participate in the development of his claim, the Board finds 
that no prejudice to the veteran will result from proceeding 
with adjudication without additional notice or process.  
Furthermore, as discussed below, it appears that VA has 
obtained all relevant evidence.  Id.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the disabilities.  The veteran's representative 
argued that a January 2005 examination was inadequate because 
the examiner did not review the claims file.  The examiner 
took a detailed and accurate history from the veteran as to 
his initial disabilities in service.  Also, the matter for 
consideration in this appeal is the present impairment caused 
by the disabilities at issue.  Therefore, the January 2005 
examination is considered adequate for purposes of rating the 
irritable bowel syndrome and the left leg disability.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

Irritable bowel syndrome

The RO granted service connection for irritable bowel 
syndrome in March 2002 assigning a 10 percent evaluation, 
effective February 1, 2001.  The veteran filed an increased 
rating claim in December 2004.

The veteran's irritable bowel syndrome is rated under 
38 C.F.R. § 4.114, Diagnostic Codes 8873-7319.  Under this 
hyphenated rating code, Diagnostic Code 8873 signals an 
undiagnosed illness for a Persian Gulf War veteran most 
analogous to one of the lower digestive system diseases found 
in VA's Rating Schedule.  This evaluation is in accordance 
with M21-1MR, Part IV, Subpart ii, Chapter 2, Section D 
(December 21, 2005).  Diagnostic Code 8873 denotes an 
undiagnosed illness involving the lower digestive system, but 
contains no rating criteria.

Under Diagnostic Code 7319, a 10 percent evaluation is 
warranted when irritable bowel syndrome is moderate, with 
frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent evaluation is warranted when 
irritable bowel syndrome is severe, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.

A January 2005 VA examination report shows the veteran stated 
that he had diarrhea usually every other week, which lasted 
approximately one to two days.  He had watery stools six to 
eight times per day, but he tried to avoid soft drinks, fried 
foods, and red meats and tried to eat more fruits and 
vegetables.  He complained of bloating but did not have any 
blood in his stools or fevers.  He had mucous and some pain 
in his stomach when he had diarrhea.  On physical 
examination, the examiner noted that he had irritable bowel 
syndrome and took Metamucil and changed his diet as 
treatment.  This was still bothersome because he had 
approximately six to eight bowel movements per day.  There 
was no evidence of diverticulitis on barium enema.

The medical evidence shows that the veteran reported having 
watery stools six to eight times per day and he also reported 
pain whenever he had diarrhea.  The veteran's account as to 
the nature and severity of his irritable bowel syndrome is 
competent evidence, as experiencing these symptoms requires 
no formal training.  See 38 C.F.R. § 3.159(a)(2).  Given the 
competent medical findings of record, the veteran's symptoms 
associated with his irritable bowel syndrome more closely 
approximate the criteria for a 30 percent evaluation under 
Diagnostic Code 7319.

The level of impairment associated with the irritable bowel 
syndrome has been relatively stable throughout the appeals 
period, and has never been worse than what is warranted for a 
30 percent rating.  Therefore, the application of staged 
ratings (i.e., different percentage ratings for different 
periods of time) is inapplicable.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Residuals of left leg injury

The RO granted service connection for residuals of a left leg 
injury in March 2002 assigning a 30 percent evaluation for 
limitation of motion, effective February 1, 2001.  

The veteran filed an increased rating claim for residuals of 
a left leg injury in December 2004.  

The residuals of left leg injury are rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5299-5261.  The assignment of Code 
5299 reflects that the condition rated does have a specific 
diagnostic code.  The assignment of Code 5261 reflects that 
the disability is rated based on limitation of extension.

Under Diagnostic Code 5261, extension limited to 20 degrees 
warrants a 30 percent rating.  Extension limited to 30 
degrees warrants a 40 percent rating.  Extension limited to 
45 degrees warrants a 50 percent rating.  

Separate ratings may be assigned under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg). VAOPGCPREC 9-2004 
(2004).  Under Diagnostic Code 5260, flexion limited to 60 
degrees warrants a noncompensable (0 percent) rating.  
Flexion limited to 45 degrees warrants a 10 percent rating.  
Flexion limited to 30 degrees warrants a 20 percent rating.  
Flexion limited to 15 degrees warrants a 30 percent rating.

A January 2005 VA examination report shows the veteran had 
residuals of a left leg injury from a motor vehicle accident.  
The veteran stated that he had a motorcycle accident in 1983 
and sustained a deep laceration to his left lower leg but no 
fractures or spinal injuries.  He stated that he continued to 
have pain, cramps, and numbness in the leg.  Walking a lot 
made his leg swollen and cramped.  He stated that he had been 
getting worse over the years and had decreased mobility and 
increased pain.  He had been using a cane for the last two 
years, as it relieved the pressure on his leg.  He stated 
that sometimes his leg would give way and the cane helped 
with this, as well.  He also mentioned that he was unable to 
voluntarily move his toes.  On physical examination, his 
range of motion in the left knee was normal and there was no 
instability of the knee.  The anterior drawer and Lachman's 
tests were negative.  X-ray examination showed normal 
appearance of the tibia, fibula, and adjacent soft tissues.

July 2005 VA medical records show the veteran's complaints of 
lower leg numbness and weakness.  He indicated that he had a 
history of falls but none since he started using a cane.  He 
reported that the numbness was on the lateral aspect of the 
left leg and foot and more recently had become more numb and 
was associated with inability to move his 4th and 5th digits 
on his left foot.  He also stated that he had a shooting, 
needle-like pain that originated in his left thigh and 
radiated down his left leg to his foot and lateral toes.  A 
neurology examination in July 2005 shows the veteran was 
unable to balance weight on the left foot while standing on 
his toes or heel.  He had diminished sensation on the lateral 
aspect of the left leg and foot.  The deep tendon reflexes 
were 1+ on the left patellar tendon and he had bilateral 
downgoing toes and a normal gait. 

An October 2005 VA electromyographic study was performed.  
Nerve conduction studies of the left superficial peroneal 
nerve showed a normal latency and decreased amplitude.  Nerve 
conduction studies of the left peroneal and tibial were 
normal.  Needle electromiographic study of the left lower 
extremity was normal except for increased insertional and 
spontaneous activity in the peroneus longus.  There was 
decreased effort seen in multiple muscles.  The impression 
was electrodiagnostic evidence of mild to moderate left 
sensorimotor superficial peroneal neuropathy that was 
primarily axonal in nature.

As the medical evidence shows the veteran had normal range of 
motion in the left knee, he is not entitled to more than 30 
percent evaluations under Diagnostic Codes 5261 for 
limitation of extension or 5260 for limitation of flexion.

The veteran is shown to have weakness and instability in the 
left leg, but not in the knee joint itself.  The January 2005 
VA examination report showed that the left knee was stable.  
Therefore, a rating under Diagnostic Code 5257 for other 
impairment of the knee, recurrent subluxation or lateral 
instability does not apply.  It also is worth noting that 30 
percent is the highest rating under this Code, as well as 
under Code 5260 for limitation of flexion.

X-ray examination of the left lower extremity was normal so a 
rating based on traumatic arthritis is not warranted.  See 38 
C.F.R. § 4.71a, DC 5010.     

The remaining knee diagnostic code allowing for a rating 
higher than 30 percent is Diagnostic Code 5256 for knee 
ankylosis; but this Code is inapplicable.  Ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure." Dorland's 
Illustrated Medical Dictionary, 28th edition, p. 86.  As 
noted, the veteran's range of motion in the knee was normal.  

Diseases of the external popliteal nerves (common peroneal) 
are evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8521.  
A 30 percent evaluation is warranted for severe, incomplete 
paralysis of the external popliteal nerve.  A 40 percent 
evaluation is warranted for complete paralysis of the 
external popliteal nerve with foot drop and slight droop of 
first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost, abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes.

The veteran complained that he could not voluntarily move the 
toes in his left foot, which is significant impairment.  He 
also was unable to balance weight on the left foot while 
standing on his toes or heel and had diminished sensation on 
the lateral aspect of the left leg and foot.  The medical 
evidence, however, does not support the criteria for complete 
paralysis of the popliteal nerve.  He could move his foot and 
ankles and was not shown to have foot drop or any slight 
droop of the phalanges of the toes.  The deep tendon reflexes 
were 1+ on the left patellar tendon and he had bilateral 
downgoing toes and a normal gait.  Therefore, a rating higher 
than 30 percent is not warranted under the criteria for 
rating peripheral nerves of the left leg.

The veteran's representative asserts that the veteran's 
residuals of left leg injury should be evaluated under the 
muscle codes; but these codes do not apply.  First, the 
veteran would not be able to get a rating higher than 30 
percent under the muscle codes.  Under 38 C.F.R. §§ 4.56, 
4.73, the highest schedular rating for muscle impairment in 
the foot and leg is 30 percent.  Second, the veteran does not 
have the type of injury contemplated by the muscle codes.  
Evaluation of a moderate or moderately severe disability of 
the muscles requires that the injury be from a single bullet, 
small shell or shrapnel fragment, small high velocity 
missile, or large low-velocity missile.  A severe disability 
of the muscles requires a high velocity missile, large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture.   See 38 C.F.R. 
§ 4.56(d)(2) - (4).  The service medical records show the 
veteran's left leg injury involved lacerations sustained 
during a motorcycle accident.  Although his muscles were 
lacerated there were no broken bones reported.  

In evaluating the veteran's claims, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has complaints of pain, swelling, weakness, and 
sensory impairment in the left leg and foot.  This functional 
impairment, however, is considered by the 30 percent rating 
assigned.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability. 38 C.F.R. § 
4.1.

The level of impairment associated with the residuals of left 
leg injury has been relatively stable throughout the appeals 
period, and has never been worse than what is warranted for a 
30 percent rating.  Therefore, the application of staged 
ratings (i.e., different percentage ratings for different 
periods of time) is inapplicable.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The preponderance of the evidence is against the increased 
rating for residuals of a left leg injury; there is no doubt 
to be resolved; and an increased rating is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Residual scars from left leg injury

The RO assigned a separate 0 percent evaluation for residual 
scars from the laceration to the left leg in April 2003, 
effective February 1, 2001.

The veteran's scars are rated as 0 percent disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7802 for scars, other than 
head, face, or neck that are superficial and that do not 
cause limited motion.  

The medical evidence shows, however, that the veteran's scars 
cause limited motion in the left ankle.  As far back as a 
July 2001 VA examination report, an examiner found that the 
scarring in the anterior tibia muscle group in the left leg 
resulted in limitation of motion of the left ankle, primarily 
in dorsiflexion and plantar flexion.  On physical evaluation, 
dorsiflexion was to 5 degrees and plantar flexion was to 45 
degrees.  The left ankle could not evert at all.  There was 
no deformity or ankylosis seen.  Normal range of motion in 
the ankle is 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.

A December 2003 VA primary care clinic note shows the left 
lower extremity had multiple scars from past deep 
lacerations.  A January 2005 VA examination report shows the 
veteran's left leg injury led to scar tissue in the muscles, 
which resulted in weakness of the left ankle joint.  He also 
had decreased blood supply and a lot of cramps in his legs, 
which caused him to have pain.  The left ankle dorsiflexion 
was to 10 degrees and plantar flexion was to 30 degrees.  He 
did not have any pain in the ankle joints, weakness, 
fatigability, or incoordination.

Under 38 C.F.R. § 4.118, Diagnostic Code 7805 scars are rated 
on limitation of function of affected part.  Limitation of 
motion of the ankle is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Moderate limitation of motion of the 
ankle is assigned a 10 percent evaluation.  Marked limitation 
of motion is assigned a 20 percent evaluation.

The medical evidence more closely approximates the criteria 
for marked limitation of motion in the ankle.  The veteran's 
dorsiflexion was most severely limited to 5 degrees and his 
plantar flexion to 30 degrees, as a result of the scars on 
the left leg.  This motion in the ankle is markedly less than 
what is considered normal under 38 C.F.R. § 4.71a, Plate II.  

A rating higher than 20 percent does not apply, as there is 
no ankylosis shown in the left ankle.  

The level of impairment associated with the residual scars 
from the left leg injury has been relatively stable 
throughout the appeals period, and has never been worse than 
what is warranted for a 20 percent rating.  Therefore, the 
application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's symptoms associated with the residuals scars 
from the left leg injury more closely approximate the 
criteria for a 20 percent evaluation under Diagnostic Codes 
7805 and 5271.  To the extent that any further decrease is 
denied, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.   Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.

Extraschedular

The veteran's disability picture has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluations.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  As of January 2005, the veteran was reportedly 
working in manufacturing and his job duties included sitting 
and walking, which was hard, but he was able to do it.  A 
July 2005 VA mental health record notes that he had lost his 
job but it does not show that this was due to his irritable 
bowel syndrome or left leg disability.  An October 2005 VA 
medical record notes that the veteran's job did not require 
physical labor.  The record does not show marked interference 
with employment as a result of the irritable bowel syndrome 
and left leg disability.  The record also does not show any 
frequent periods of hospitalization due to these 
disabilities.  The current schedular criteria adequately 
compensate the veteran for the current nature and extent of 
severity of the disability at issue.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

Entitlement to an evaluation of 30 percent, but no higher, 
for irritable bowel syndrome is granted, subject to the rules 
and payment of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for 
residuals of left leg injury is denied.

Entitlement to an evaluation of 20 percent, but no higher, 
for residual scars from the left leg injury is granted, 
subject to the rules and payment of monetary benefits.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


